Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election without traverse of Group II, claims 26-34, in the reply filed on 7/11/22 is acknowledged.
Claims 1-25 and 35-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/22.

Claims Status:
Claims 1-52 are pending.
Claims 1-25 and 35-52 are withdrawn.
Claims 26-34 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wright et al. (WO2018002636; reference #3 on IDS filed 5/31/22) and Laprairie et al. (British Journal of Pharmacology 2015;172:4790-4805) and Niesink et al. (Frontiers in Psychiatry 2013;4: 8 pages) and Crippa et al. (Harm Reduction Journal 2012;9(7): 6 pages) and Guy et al. (US 20160166515) and Opiant ([online] retrieved on 7/27/22 from:  Opiant Pharmaceuticals to Develop Sanofi's Acute Cannabinoid Overdose Candidate Drinabant (genengnews.com); December 27, 2018:2 pages; reference #10 on IDS filed 5/31/22) and Whiteman, H. (Marijuana and ‘spice’ could trigger seizures, study says; [online] retrieved on 7/27/22 from: https://www.medicalnewstoday.com/articles/319528; September 25, 2017: 9 pages) and Saba (Can I overdose on marijuana? [online] retrieved on 7/27/22 from: https://www.macleans.ca/news/canada/can-i-overdose-on-marijuana/; October 14, 2018: 3 pages) as evidenced by Oxford LEXICO “rescue drug” [online] retrieved on 7/27/22 from: https://www.lexico.com/en/definition/rescue_drug; 1 page).

Applicant claims, for example:

    PNG
    media_image1.png
    216
    1312
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    166
    1415
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    391
    1431
    media_image3.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Wright et al. teach parenteral intravenous or intramuscular cannabinoid formulations (abstract; [0002]) and methods of treating a subject comprising administering an aqueous parenteral cannabinoid formulation to the subject (claim 36), which is a rescue formulation (claim 39) and more specifically a neuroprotectant or an anti-convulsive rescue formulation (claim 40) to treat conditions requiring the administration of a neuroprotectant or an anti-convulsive medication [0053, 0055], that comprises a natural or synthetic cannabinoid (claim 5), such as CBD (claims 2 and 3), and a non-ionic stabilizer (claims 1 and 10). Regarding the concentrate of claim 1, Wright et al. teach preparing a stock solution of a cannabinoid in a surfactant solubilizer, which produces a parenteral fluid concentrate (claim 30). The stock solution concentrate is then diluted with an aqueous solution to form the aqueous parenteral formulation (claim 30), thus reading on claim 21.
	Laprairie et al. teach that CBD acts as an antagonist at cannabinoid CB1 receptors (Abstract) reducing the efficacy and potency of THC (Abstract Key results) and has utility as an antipsychotic, anti-epileptic and antidepressant (page 4804, upper left column). 
	Niesink et al. teach that CBD can counteract the negative effects of THC such as cognitive impairment, anxiety and paranoia (Abstract). Therefore, CBD is a rescue drug as per the definition of a rescue drug. The definition of a rescue drug is: a drug given to counter the effects of another drug (See Oxford LEXICO “rescue drug”). Niesink et al. teach that as early as 1982, there were indications that the psychosis-and anxiety-inducing effects of THC can be suppressed by CBD (page 2, lower right column) and CBD can halve the anxiogenic effect of THC (page 3, bottom right paragraph) thus reducing the symptom.
	Crippa et al. teach pharmacological interventions in the treatment of the acute effects of cannabis intoxication (title; abstract) and teach that CBD significantly attenuates the anxious and psychotic symptoms induced by THC (page 4, lower left column).
	Whiteman teaches that high potency marijuana can trigger seizures (page 2 of 9), hence a condition requiring administration of anti-convulsive medication, and that compounds that bind to the cannabinoid-1-receptor prevented seizures in response to THC and could be useful in preventing seizures in the case of marijuana overdose (page 3 of 9). 
	Saba teaches that consuming too much cannabis can lead to severe effects such as vomiting, increased heart pressure, panic attacks, chest pain and even seizures with a worst-case scenario of cannabis hyperemesis syndrome (page 1 of 3).
	Opiant teaches that drinabant is a cannabinoid CB-1 receptor antagonist formulated as an injectable for administration in an emergency department setting to treat and reverse symptoms of acute cannabis overdose (page 1 of 2). Drinabant is therefore recognized as a rescue drug in this art. The definition of a rescue drug is: a drug given to counter the effects of another drug (See Oxford LEXICO “rescue drug”).
Opiant teaches that symptoms of ACO often require emergency medical attention (page 1 of 2). Opiant teaches that symptoms include panic, anxiety, paranoia, agitation, hallucinations and nausea (page 1 of 2). 
	Guy et al. teach that CBD reduces both atonic and tonic seizures (([0102-0103], Table 8).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Wright et al. is that Wright et al. do not expressly teach treating, reversing or reducing one or more symptoms of acute cannabis overdose claimed by parenterally administering drinabant or a salt or polymorph thereof. This deficiency in Wright et al. is cured by the teachings of Laprairie et al., Niesink et al., Guy et al., Crippa et al., Opiant, Saba and Whiteman. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

1. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention was made to perform the method of Wright et al. and treat, reverse or reduce one or more symptoms of acute cannabis overdose claimed by parenterally administering drinabant or a salt or polymorph thereof, as suggested by Laprairie et al., Niesink et al., Guy et al., Crippa et al., Opiant, Saba and Whiteman, where the onset of reversal of symptoms are apparent within 5-30 minutes following intravenous injection, 15-35 minutes following intramuscular injection and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Wright et al. is silent on two issues: 1) treating acute cannabinoid overdose and; 2) using drinabant or a salt or polymorph thereof in the method. While Wright et al. is silent on treating acute cannabis overdose, Wright et al. is open to the treatment any condition where the subjects are in need of a rescue medication for neuroprotection or anti-convulsion. Cannabis intoxication/acute cannabis overdose is characterized by panic, anxiety, paranoia, agitation, hallucinations, nausea vomiting, increased heart pressure, panic attacks, chest pain and even seizures as taught by Opiant, Saba and Whiteman et al. Guy et al. establish that CBD is effective to reduce both tonic and atonic seizures and thus reduces any convulsions associated with the seizures. Crippa et al. and Niesink et al. establish that CBD can also counteract the negative effects of THC such as cognitive impairment, anxiety and paranoia and Crippa et al. suggest CBD for treatment of acute cannabis intoxication. Since it is known in the art that acute cannabis overdose can involve seizures, which are associated with convulsions, then it would be obvious to treat that patient population with at least the rescue CBD anti-convulsive method embodiment of Wright et al. with a reasonable expectation of treating, reversing and/or reducing the convulsions and any other symptoms claimed associated with acute cannabis overdose. Furthermore, it is known in the cannabinoid arts that CBD can counteract the negative effects of THC such as cognitive impairment, anxiety and paranoia as taught by Niesink et al. and Crippa et al. Therefore, the artisan performing the method of Wright et al. with CBD naturally treats, reverses and/or reduces all the other negative THC symptoms claimed which can be associated with acute cannabinoid overdose such as neuropsychiatric symptoms (agitation, confusion, drowsiness/lack of alertness, hallucinations and feeling high), cardiovascular symptoms (hypertension/tachycardia) and gastrointestinal symptoms (nausea/vomiting) with a reasonable expectation of success. 
Regarding drinabant or a salt or polymorph thereof, Opiant teaches that drinabant also treats acute cannabinoid overdose for the symptoms of at least panic, nausea, paranoia, hallucinations and anxiety. The ordinary artisan would be motivated to combine drinabant or its salts or polymorphs with the cannabinoid, such as CBD, in the method of Wright et al. for at least an additive effect that increases clinical benefit over their use as single agents in treating the patient with a reasonable expectation of success. Especially when drinabant is taught to “rapidly reverse the symptoms of ACO” where this can be an emergency department situation, as suggested by Opiant (page 1 of 2), and Wright et al. is directed to rescue formulations. The ordinary artisan would desire rapid reversal of symptoms for an overdose situation. Since the same drug drinabant is taught in the art then the time frame of reversal of symptoms of 5-20 minutes or 15-45 minutes whether by intravenous injection or by intramuscular injection will be the same as claimed.
In a second argument, the art of Laprairie et al. and Opiant teach that both CBD and drinabant are both antagonists of CB1 receptors. It is therefore obvious to substitute one for the other in the method of Wright et al. with a reasonable expectation of success because they are both useful for the same purpose. Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (WO2018002636; reference #3 on IDS filed 5/31/22) and Laprairie et al. (British Journal of Pharmacology 2015;172:4790-4805) and Niesink et al. (Frontiers in Psychiatry 2013;4: 8 pages) and Crippa et al. (Harm Reduction Journal 2012;9(7): 6 pages) and Guy et al. (US 20160166515) and Opiant ([online] retrieved on 7/27/22 from:  Opiant Pharmaceuticals to Develop Sanofi's Acute Cannabinoid Overdose Candidate Drinabant (genengnews.com); December 27, 2018:2 pages; reference #10 on IDS filed 5/31/22) and Whiteman, H. (Marijuana and ‘spice’ could trigger seizures, study says; [online] retrieved on 7/27/22 from: https://www.medicalnewstoday.com/articles/319528; September 25, 2017: 9 pages) and Saba (Can I overdose on marijuana? [online] retrieved on 7/27/22 from: https://www.macleans.ca/news/canada/can-i-overdose-on-marijuana/; October 14, 2018: 3 pages) as evidenced by Oxford LEXICO “rescue drug” [online] retrieved on 7/27/22 from: https://www.lexico.com/en/definition/rescue_drug; 1 page) as applied to claims 26-32 above, and further in view of Ansel et al. (Pharmaceutical Dosage Forms and Drug Delivery Systems 7th Edition, 1999; pages 48-53).  
Wright et al., Laprairie et al., Niesink et al., Crippa et al., Opiant, Guy et al., Whiteman and Saba are discussed in detail above.
Ansel et al. teach that the amount of drug that will produce the desired effect in the majority of adult patients is considered the drug’s usual adult dose and would be a likely starting dose for a patient. From this initial dose the physician may, if necessary, increase or decrease subsequent doses to meet the particular needs of the patient because the effective dose of a drug may be different for different patients (page 48, left column bottom and right column top; Figure 2.8) including such factors as age, general health status, pathological condition and body weight (pages 48, 50 and 51).
The difference between the instant application and the combined references of Wright et al., Laprairie et al., Niesink et al., Crippa et al., Opiant, Guy et al., Whiteman and Saba, is that Wright et al., Laprairie et al., Niesink et al., Crippa et al., Opiant, Guy et al., Whiteman and Saba do not expressly teach wherein if no response is observed within 30-120 minutes or within 30-45 minutes of a first administration of drinabant, and the presence of cannabinoids is confirmed or strongly suspected, a second dose may be administered. This deficiency in Wright et al., Laprairie et al., Niesink et al., Crippa et al., Opiant, Guy et al., Whiteman and Saba is cured by the teachings of Ansel et al.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention was made to perform the method of the combined references of Wright et al., Laprairie et al., Niesink et al., Crippa et al., Opiant, Guy et al., Whiteman and Saba, and wherein if no response is observed within 30-120 minutes or within 30-45 minutes of a first administration of drinabant, and the presence of cannabinoids is confirmed or strongly suspected, a second dose may be administered, as suggested by Ansel et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is entirely obvious to the ordinary medical artisan in this art, to adjust the initial dose of the active agent if the patient is not responding to the initial dose as suggested by Ansel et al. The expectation is of a rapid reversal of symptoms as taught by Opiant and therefore if no reversal is observed within 30-120 or 30-45 minutes then it is obvious that the dose administered was ineffective and the artisan would administer another dose of the active drinabant to achieve the desired effect in the patient with a reasonable expectation of success. The claimed time frames appear completely arbitrary in the absence of evidence to the contrary. It goes without saying that when the patient is being treated for acute cannabinoid toxicity that the presence of cannabinoids is confirmed or strongly suspected by the artisan in this art. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16704699. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending also teaches a method of reversing one or more symptoms of cannabinoid overdose by parenterally administering drinabant or a salt or a polymorph thereof (claims 2, 28 and 29) where the composition comprises drinabant (claim 1) and a non-ionic solubilizer and/or emulsifying agent (claim 21) and the symptoms are the same as instantly claimed (claims 22-25). 
The copending does not expressly teach that it is an aqueous formulation. However, the copending is directed to injectable formulations with a liquid volume (claims 9, 11 and 17-20), which implies a diluent such as water to the ordinary artisan in the medical arts. Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613